Title: To George Washington from John Witherspoon, 14 August 1786
From: Witherspoon, John
To: Washington, George



Sir
Tusculum near Princeton [N.J.] August 14. 1786

I am induced to give you the following Trouble at the Desire of a Friend. It is said there is a presbyterian Congregation in your Neighbourhood Poeheek which wants a Minister that Col. George Mason is a Member of the Congregation & that you are some times there yourself. There is a Gentleman lately come recommended to me from Scotland Mr James Wilson who if invited would probably accept of it. He is of an excellent Character by his Recommendations to me & since he has been here has justified it by his Behaviour. I am wholly uncertain whether you chuse to interest Yourself in Such a Matter at all but if you do & send any Notice to me I will attend to it. My respectful Compliments to Mrs Washington. I am Sir your most obed. & humble Servant

Jno. Witherspoon

